 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          DAYVA CROSS,                                  CASE NO. C14-1092JLR

11                               Petitioner,              ORDER
                   v.
12
            DONALD HOLBROOK,
13
                                 Respondent.
14

15          Before the court is Petitioner Dayva Cross’s “Status Update.” (Stat. Rep. (Dkt.

16   # 73).) Mr. Cross submits his update in part as a result of the Washington Supreme

17   Court’s recent decision in State v. Gregory, 427 P.3d 621, 631 (Wash. 2018). (See Stat.

18   Rep. at 1.) In that decision, the Court held that Washington’s death penalty is

19   unconstitutional, as administered, and converted all death sentences in Washington State

20   to life imprisonment. See Gregory, 427 P.3d at 642. Mr. Cross informs the court that, in

21   light of Gregory, “counsel are currently evaluating the appropriate next steps in this

22   matter, both in this court and in the Washington Supreme Court and will keep the court


     ORDER - 1
 1   apprised of the status.” (Stat. Rep. at 2.) The court, therefore, ORDERS counsel to file a

 2   joint status report in this case every six months beginning six months from the date of this

 3   order. In addition, the court ORDERS counsel to file a joint status report within 15 days

 4   of any change in the status or procedural posture of this case of which the court should be

 5   aware.

 6            Dated this 29th day of November, 2018.

 7

 8                                                     A
                                                       JAMES L. ROBART
 9
                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
